 In the Matter of No MEND HOSIERY, INCORPORATED,1 EMPLOYERandAMERICAN FEDERATION OF HOSIERY WORKERS, CIO, PETITIONERCase No. 4-R-2118.-Decided August15,1946Messrs. GeoffreyJ. CunniffandCarl H. Anderson,of Philadelphia,Pa., for the Employer.Mr. Miles H. Cunningham,of Philadelphia,Pa., forAnne Murka-vich,of Reading, Pa.,for the Petitioner.Mr. Emil C: Farkas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in thiscasewas held at Lebanon,Pennsylvania, on June 18, 1946, before John H. Garver, Trial Exam-iner.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the hearing the Em-ployer moved to dismiss the petition on the ground that no evidence waspresented to show that the Petitioner represents a substantial numberof employees in the unit alleged to be appropriate.The Trial Ex-aminerreferred this motion to the Board.For reasonsstated in the.Jenningscase,2 the motion is hereby denied.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the National Labor RelationsBoard makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERNo Mend Hosiery, Incorporated, is a Pennsylvania corporationengaged in the manufacture of full fashioned women's hosiery at itsplant in Lebanon, Pennsylvania.During the year 1945, the Employerpurchased raw materials, consisting principally of yarn, valued in1The name of the Employer appears as amended at the hearing.Matterof O. D. Jennings&Company,68 N. L.R. B. 516.See alsoMatter of NashMotors Division of Nash-Keivinator Sales Corporation(Philadelphia Zone),68 N. L. R. B.651.70 N. L.R. B., No. 4.37 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcess of $100,000, approximately 70 percent of which was purchasedoutside the Commonwealth of Pennsylvania.During the same period,the Employer manufactured finished products valued in excess of$200,000, approximately 90 percent of which was shipped outside theCommonwealth of Pennsylvania.The Employer' admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act..II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of, the Act.IV. THE APPROPRIATE UNITThe Employer and i he Petitioner agree that a unit comprising allproduction and maintenance employees, including watchmen, regularpart-time employees, electricians, stock boys and instructresses, butexcluding clerical and office employees, trainees intended for employ-men at other plants of the Employer, foremen, fixers, foreladies, and allother supervisory employees, is appropriate.They are riot in agree-ment, however, with respect, to relief employees, whom the Petitionerseeks to include and the Employer desires to exclude, and with respectto floorgirls and the quality control employee, whom the Petitionerwould exclude and the Employer would include.Relief Employees:These persons are former employees of the Em-ployer who are called to work only in the absence of a regular employeeof when an emergency arises.They receive no compensation unlessthey actually work, are not carried on the Employers' regular pay roll,and have no expectancy of permanent employment. Since they workirregularly, on many occasions, apparently, for very brief periods, weare of the opinion that relief employees are casual workers who donot have a sufficient interest in- terms and conditions of employmentto warrant their inclusion in the unit.''SeeMatterof Gulf Refining Company(Tulsa Pipe Line Davisaon),64 N. L.R. B. 304. NO MEND HOSIERY, INCORPORATED39Floorgirls:These women assist in maintaining the flow of pro-duction by distributing bundles of hosiery to employees engaged invarious phases of the manufacturing process.They do not have theauthority to hire, discharge, or discipline employees, or effectivelyrecommend such action.The testimony reveals that floorgirls, forthe most part, earn less than piece-workers, that they are not selectedwith any regard for their ability to direct others, and that there is agroup of higher paid "instructresses" whom both the Employer andthe Petitioner agree should be included in the unit. It is our opinionthat floorgirls are not supervisory employees within the Board's cus-tomary definition of that term, and we shall, therefore, include themin the unit.Quality Control Employee:The chief duty of this employee con-sists of "counting the course per inch set up on the leggin machine,"so that an identical stitch may be obtained when the leg portion of thestocking is transferred to a footing machine.He is a highly trainedemployee who has a guaranteed weekly income regardless of thenumber of hours he may work. There appears to be little community ofinterest between this specially skilled worker and the ordinary pro-duction and maintenance employees.We shall, consequently, excludehim from the unit.We find that all production and maintenance employees of theEmployer's Lebanon, Pennsylvania, plant, including watchmen, reg-ular part-time employees, electricians, stock boys, floorgirls, and in-structresses, but excluding clerical and office employees, traineesintended for employment at other plants of the Employer, relief em-ployees, quality control employee, foremen, fixers, foreladies, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employ-ees, or effectively recommend such action, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurpose of collective bargaining with No Mend Hosiery, Incorporated,Lebanon, Pennsylvania, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fourth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of National Labor Relations Board Rules and Regulations-Series 3, as amended, among the employees in the unit found appro- 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate.in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employees,in the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they desireto be represented by American Federation of- Hosiery Workers, CIO,for the purposes of collective bargaining.11